Strahan, O. J.,
dissenting.—This proceeding calls for a construction of sections 2 and 5 of the act creating the office of attorney-general, because if the attorney-general is elective at the ensuing June election, notice thereof should be given in like manner as notices are given for the election of other state officers, and it is made the duty of the county clerk to give such notice. If the office of attorney-general is to be filled at tho June election, to be *344held in 1892, the judgment of the court below should be affirmed; but if such office is not to be filled by an election until 1894, then the judgment appealed from should be reversed and the writ dismissed.
It is a well settled rule that in the construction of a statute, the intention of the legislature is to be ascertained by considering the entire statute (Suth. Stat. Const. § 239; Smith v. Randall, 6 Cal. 47; S. C. 65 Am. Dec. 475); and that different sections of the same statute must, if possible, be so construed as to be consistent with each other (Merrill v. Harris, 57 Am. Dec. 359; S. C. 26 N. H. 142; Gates v. Salmon, 95 Am. Dec. 139; S. C. 35 Cal. 576; Suth. Stat. Const. §§ 240, 241; City of San Diego v. Granniss, 77 Cal. 511); and so as to effect legislative intention. (Lindley v. Cross, 99 Am. Dec. 610; S. C. 31 Ind. 106.)
It is also a well settled rule of law that “ elections cannot be held and offices acquired at the mere option of the office seeker. In order, therefore, to the holding of a valid election, authority so to hold it must be found conferred by the people, either directly through the constitution which they themselves ordained, or indirectly through the enactments of their legal representatives, the legislature. Without such authority, no election, except it be one held with the unanimous consent of all persons entitled to participate, can be of any legal importance” (Mechem on Pub. Offices, § 170; State ex rel. v. Simon, 20 Or. 365); and enactments declaring the time at which the election shall be held are deemed to he matters of substance, and must be substantially observed or the election will be void. (Mechem on Pub. Offices, § 178.)
The office of attorney-general is not an office specially provided for in the constitution, but one created by the legislature; and the legislature had tiie power to determine when the first election should be held for the purpose of filling that office by election; but it could not create any *345office the tenure of which shall be longer that four years. (Article 15, section 2, Constitution.)
Section 2 of said act provides that “there shall be elected by the qualified voters of the state of Oregon, at the general election to be held in June, 1894, and each fourth year thereafter, an attorney-general”; and there is nowhere in the statute any provision for the election of an attorney-general prior to that time, unless it can be held that the fifth section provides for an election in 1892; and whether or not this section does so provide, must be determined by so construing both sections that they will be consistent with each other. That portion of section 5 which calls for a construction in this proceeding is substantially as follows: “Upon the approval of this act, * * * the governor shall appoint a suitable person to be attorney-general, who shall hold his office until the next general election, when his successor shall be elected and qualified as provided in this act.” It is true, the constitution provides that general elections shall be held on the first Monday in June biennially, (article 4, section 14,) but it does not necessarily follow that the words “next general election, when his successor shall be elected and qualified as provided in this act,” mean the first general election after the passage of the act; and in this particular instance we think the “next general election” referred to is the general election to be held in June, 1894, as it is the only general election referred to in the act, and is the only one provided for therein. We are the more fully satisfied that this is the proper construction of these two sections, for the following reasons: It is provided in section 2 of said act that “the term of the office of attorney-general shall commence on the same day as secretary of state, as now provided by law”; and this court takes judicial notice that the term of office of secretary of state next succeeding the creation of the office, of attorney-general will not commence until the second Monday in January, 1895. At that time the attorney-general *346to be elected under this act must qualify. If the attorney-general should be elected in June, 1892, he could not qualify until that time; but that statute expressly provides that an attorney-general must be elected in June, 1894, and the officer elected at that time must qualify on the same date. There would then be two persons each claiming the same office by election and both required to qualify on the same day.
The original bill as introduced provided for the first election of attorney-general at the -first election held after the approval of this act, but it was so amended as to provide that the election should take place in June, 1894. (Senate Journal, 1891, 587.) This shows conclusively that it was the intention of the legislature that no election for attorney-general should be held until June, 1894, and that the provision in section 5 simply means that the appointee of the governor should hold the office until the next general election, at which his successor should be elected as provided in the act, to wit, at the general election in June, 1894.
It is provided in said act that the attorney-general, when elected, shall hold his office for the term of four years, and until his successor is elected and qualified. There is no provision for the election of an attorney-general for a shorter time than four years; and if an attorney-general should be elected in June, 1892, his term would certainly be for four years and until his successor is elected and qualified. (State ex rel. v. Johns, 3 Or. 533.) In that case it was held that the term of an office attaches to the person of the individual elected to fill the same.
It is claimed by the respondent that the court cannot look to the senate journal for aid in construing the act, but no authority is cited to sustain that contention. It is a well-known fact that the debates and journals of constitutional conventions, as well as legislative bodies, are constantly consulted and referred to for the purpose of aiding courts called *347upon to expound their acts add construe their language in arriving at a conclusion as to the true meaning of the language. In construing statutes, the primary object of the court should be to effectuate the intent of the law-maker, and for such purpose it is proper for a court to look into the circumstances at the time and the necessity which called for the enactment of a particular statute. (Keith v. Quinney, 1 Or. 364.) In State ex rel. v. Simon, supra, this court, per Bean, J., said: “ The rule is unquestioned that in the construction of a statute, the cardinal point is to ascertain the intention of the legislature; but it is just as well settled that this intention must be ascertained from the words used in connection with the surrounding circumstances.” (Walter A Wood Co. v. Caldwell, 54 Inch 270; 23 Am. Rep. 641; Stout v. Board of Comrs. 107 Ind. 343; 7 Rights, Rem. & Pr. § 3773; New England Car Co. v. B. & O. R. R. Co. 69 Am. Dec. 181; S. C. 11 Md. 81.)
Now, if the intention of the legislature can he ascertained in any other manner than from the language used, we know of no more certain guide or better authority for that purpose than the record made by such legislature while such statute was under consideration; and the proper phraseology to be employed to effectuate the legislative intent, was the very matter brought to the attention of the legislature. We think, therefore, that in construing this statute, we are entitled to look to the journals of the senate for the purpose of aiding us in determining the legislative intent in all cases where the intent is not obvious from the language employed.
It was claimed by the respondent that under section 16, article 5, of the constitution, the governor could hot appoint any one to fill a vacancy in an office who could hold such office beyond the next general election which might be held after such officer was appointed; hut if the construction which we have placed upon this statute be correct, the reasoning of this court in State ex rel. v. Johns, supra, does *348not apply, for the reason it is there said, “if the people have surrendered that power (the power to elect) it should be by express and unequivocal words.” In this case the legislature, representing the people, created the office of attorney-general, provided when the first election should be held under the act, and thereby waived the right to elect at any time prior to June, 1894. The provision of the constitution referred to does not limit the right of the governor to appoint to an office until the next succeeding general election, but until the successor of such appointee shall be elected and qualified; and if no election is provided for in this act prior to June, 1894, none can be held, and the present incumbent would hold the office until his successor shall be elected at that time and duly qualified.
We are therefore of the opinion that no election for attorney-general can be held at the ensuing June election, and that the judgment appealed from must be reversed and the writ dismissed.